PER CURIAM.
The defendant seeks review of the denial of a motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm.
Contrary to a statement in the trial court’s order, the defendant’s motion, filed less than four months after the Florida Supreme Court’s opinion in the defendant’s appeal became final, was timely. The trial court was correct, however, in its determination that the claims raised in the motion are without merit. Accordingly, the order denying the defendant’s motion is affirmed.
BLUE, AC.J., and FULMER and QUINCE, JJ., concur.